Allen, J.
The only exceptions taken by the petitioner, which are set forth in the petition, were to the refusal of the court to hear an argument upon the motion for a rehearing, and to the order entering the final decree. After the decision of the case the court was not bound to reconsider the facts, or to entertain or reconsider questions of law involved in the finding, in respect to which no exception had been saved at the hearing. Lowell Gas Light Co. v. Bean, 1 Allen, 274. Phillips v. Soule, 6 Allen, 150. Kidney v. Richards, 10 Allen, 419. Caverly v. McOwen, 126 Mass. 222. Commonwealth v. Morrison, 134 Mass. 189. Capron v. Anness, 136 Mass. 271. Lynch v. Peabody, 137 Mass. 92. No exception to the entry of the final decree was open under the circumstances. The petition, therefore, sets forth no ground of exception, and must be

Dismissed.